Citation Nr: 0431009	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  99-11 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable disability evaluation for a 
scar, residual excision of osteochondroma, left femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied entitlement to a compensable 
rating for the veteran's service-connected left thigh scar 
and denied service connection for a left knee disability.  
The veteran filed a notice of disagreement in January 1998. 
The RO issued a statement of the case in March 1999 and 
received the veteran's substantive appeal in June 1999.  In 
November 2000, the RO granted the veteran's claim for service 
connection for a left knee disability.  Hence, that issue is 
no longer before the Board on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

These laws and regulations also include new notification 
provisions.  As part of the notice, VA must specifically 
inform the claimant and his representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  As such, a VCAA letter must specifically:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, the veteran was provided correspondence from 
the RO with respect to a then pending claims for service 
connection.  However, the Board notes that the record does 
not include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claim for an increased rating for the 
service-connected left femur scar on appeal, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  Accordingly, the Board finds that the 
veteran should be afforded a notice letter consistent with 
the VCAA.   

After providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004). 

Moreover, during the pendency of the appeal, VA changed the 
criteria for evaluating skin disabilities.  See, 68 Fed. Reg. 
49,590 (July 31, 2002).  The veteran has not been notified of 
the changes to the criteria.  Additionally, the veteran has 
not been afforded a current VA examination that includes 
medical findings sufficient to rate the disability under the 
revised criteria.  In this regard, the most recent 
examination of the veteran was in November 2001, almost three 
years ago, and prior to the change in the rating criteria.  
Moreover, while the examination report included findings with 
respect to the size of the veteran's service-connected scar, 
it did not include sufficient findings to properly evaluate 
the disability under either the former or revised rating 
criteria.  As such, the examination is inadequate for rating 
purposes and must be returned for further examination.  
38 C.F.R. § 4.2 (2004).  

The veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claims.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following development:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for an 
increased rating for the service-
connected residual left femur scar 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim, to specifically 
include, evidence tending to show that he 
meets the criteria for the next higher 
rating, which is evidence tending to show 
that a left femur scar is:

A deep scar associated with 
underlying soft tissue damage with 
an area exceeding 6 square inches, 
or causes limited motion, or is 
superficial or unstable, poorly 
nourished with repeated ulceration, 
or painful upon examination, or 
causes limitation of function of a 
body part.  

To ensure that the duty to notify the 
claimant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to the claim that are not currently of 
record.

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should schedule the veteran 
for a VA scar examination.  The veteran's 
claims folder, to include a copy of this 
REMAND, should be made available to and 
be reviewed by the physician designated 
to examine the veteran.  All indicated 
tests and studies should be accomplished, 
and the clinical findings should be 
reported in detail.  

The examiner should respond to each of 
the following questions with respect to 
the left femur scar:

(A)  Is the scar superficial (i.e. not 
associated with underlying soft tissue 
damage) or deep (i.e. associated with 
underlying soft tissue damage)?  (B)  
Does the scar cause limited motion? (C)  
What is the area, in square inches or 
square centimeters, covered by the scar? 
(D)  Is the scar unstable (i.e. 
productive of frequent loss of covering 
of skin over the scar)?  (E)  Is the scar 
painful on examination? (F)  Is the scar 
otherwise productive of limitation of 
function of the affected part?  If so, 
identify the limitation of function 
caused by the scar.  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable. 

5.  If the benefit sought on appeal 
remains adverse to the veteran, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (to 
include consideration of the claim under 
both the former and revised criteria for 
evaluating skin disabilities) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



